UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number 1-12368 Tandy Leather Factory, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 75-2543540 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1900 Southeast Loop 820, Fort Worth, TX76140 817/872-3200 (Address of Principal Executive Offices and Zip Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.0024 NASDAQ Global Market Preferred Share Purchase Rights NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [] No [X] The aggregate market value of the common stock held by non-affiliates of the registrant was approximately $53,320,877 at June 30, 2014 (based on the price at which the common stock was last traded on the last business day of its most recently completed second fiscal quarter).At March 24, 2015, there were 10,282,018 shares of the registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on June 2, 2015, are incorporated by reference in Part III of this report. EXPLANATORY NOTE The Annual Report on Form 10-K for the year ENDED December 31, 2014 for Tandy Leather Factory, Inc. (the “Company” and, such filing, the “Original Filing”) was filed with the Securities and Exchange Commission (the “SEC”) on March 27, 2015.This Amendment No. 1 on Form 10-K/A (this “Amendment”) is filed for the purposes of including the required XBRL files.The original filing did not include said files. SIGNATURE Pursuant to the requirements of Section 13 of 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TANDY LEATHER FACTORY, INC. Date:March 27, 2015 /s/ Jon Thompson Jon Thompson Chief Executive Officer and President
